COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00096-CR
                              NO. 02-11-00097-CR
                              NO. 02-11-00098-CR
                              NO. 02-11-00099-CR

JOSHUA AUSTIN                                                     APPELLANT
RODRIGUEZ

                                        V.

THE STATE OF TEXAS                                                    STATE


                                    ------------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      Appellant Joshua Austin Rodriguez appeals his four prison sentences

imposed for engaging in organized criminal activity. We affirm.

      Appellant pled guilty to five charges of engaging in organized criminal

activity and elected to have a jury decide his punishment. The jury assessed


      1
       See Tex. R. App. P. 47.4.
punishment at twenty-five years’ confinement on four of the charges and

recommended ten years’ probation on the fifth.2          The trial court sentenced

Appellant to twenty-five years’ confinement for the four cases on appeal, to run

concurrently.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

brief, counsel states, that in his professional opinion these appeals are frivolous

and without merit. Counsel’s brief and motion meet the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds for

relief. We gave Appellant the opportunity to file a pro se response to the Anders

brief, but he has not filed one. The State also has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders,

this court is obligated to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).



      2
      Appellant did not appeal the case in which he received a probated
sentence.

                                          2
      We have carefully reviewed the records and counsel’s brief. We agree

with counsel that these appeals are wholly frivolous and without merit; we find

nothing in the records that might arguably support the appeals. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State,

206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).            Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgments.



                                                   PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 21, 2012




                                        3